         Case: 4:20-cv-00110-JMV Doc #: 15 Filed: 09/14/20 1 of 1 PageID #: 45




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

LOUIS ROBINSON                                                                           PLAINTIFF

v.                                                                             No. 4:20CV110-JMV

MISSISSIPPI DEPARTMENT
OF CORRECTIONS, ET AL.                                                               DEFENDANTS


                        ORDER GRANTING PLAINTIFF’S MOTION
                            FOR VOLUNTARY DISMISSAL

       This matter comes before the court on the motion [14] by the plaintiff for voluntary dismissal.

As the defendants have not been ordered to answer, the instant motion [14] is GRANTED under Fed.

R. Civ. P. 41(1)(A)(i), and this case is DISMISSED without prejudice.


       SO ORDERED, this, the 14th day of September, 2020.


                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
